                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


JENNESE MASSENGALE,                            2:18-CV-11366-TGB

                 Plaintiff,

                                             ORDER GRANTING
      vs.                                DEFENDANT’S MOTION FOR
                                          LEAVE TO FILE AMENDED
STATE FARM MUTUAL                         AFFIRMATIVE DEFENSES
AUTOMOBILE INSURANCE                           AND DENYING
COMPANY,                                 DEFENDANT’S MOTION FOR
                                           SUMMARY JUDGMENT
                 Defendant.


     When Jennesse Massengale went to a chiropractor after getting in
an auto accident, she assigned her insurance rights to recover the costs

of treatment to the chiropractor.       Later the chiropractor sued the

insurance company to recover the costs of treatment, but the insurance

company won the case, the jury finding no injury.        Massengale also

brought suit against the insurance company to recover many other costs,

and the insurance company is now seeking summary judgment in its
favor based on the fact that it won the previous case.

     Before the Court then is Defendant State Farm Mutual Automobile

Insurance Company (“State Farm”)’s motion for summary judgment,
ECF No. 10, and motion for leave to file first amended notice of

affirmative defenses pursuant to Fed. R. Civ. P. 15(a)(2), ECF No. 11.

                                    1
Plaintiff Jennese Massengale has responded to both. See ECF No. 17;

ECF No. 15. State Farm argues that summary judgment is warranted

because it prevailed by obtaining a jury verdict and judgment of “no cause

of action” in a prior action brought by Plaintiff’s assignee, nonparty Spine
Rehab, PLLC. State Farm argues that the prior court’s decision bars

Plaintiff’s claims in the instant case under the doctrines of res judicata

and collateral estoppel. Somewhat alternatively, Defendant moves for
leave to file amended affirmative defenses in the event that summary

judgment is not granted. For the reasons stated herein, the Court will

GRANT Defendant’s motion for leave to file first amended notice of

affirmative defenses but DENY Defendant’s motion for summary

judgment.

                             I. Facts
     On March 3, 2017, Plaintiff’s “entire right side, right knee, right
shoulder, back, neck and head” suffered injuries when she was riding as
a passenger in a 2017 Ford Fusion owned and driven by Anita
Touchstone and the car was rear-ended by a 2005 Chevy, driven by Ana
Trejo-Sandoval. Plaintiff’s Answers to Defendant’s First Interrogatories,
ECF No. 17-5, PageID.479. Defendant asserts the Ford Fusion was
merely “bumped,” and sustained “very minor damage to the rear.” ECF
No. 10, PageID.75. Plaintiff contests this, saying that even though the
damage did not look extensive, Touchstone had to replace the entire rear
end of the car. ECF No. 17, PageID.405–06; ECF No. 17-6 (photos of car



                                     2
damage). Touchstone’s Ford Fusion had insurance through Defendant
State Farm. ECF No. 10, PageID.75.
      Following the accident, Plaintiff received treatment from many
healthcare providers, including Spine Rehab, PLLC, a facility that
provides chiropractic services. See ECF No. 17-5, PageID.480–81 (answer
to interrogatory no. 6, listing every health provider). When she obtained
treatment from Spine Rehab, Plaintiff signed papers assigning to Spine
Rehab her statutory rights to collect no-fault personal injury protection
(“no-fault PIP”) benefits for the services she received for that treatment.
ECF No. 10, PageID.76; Spine Rehab Assignment, ECF No. 10-7.
      On February 6, 2018, Plaintiff filed a lawsuit against State Farm
and Trejo-Sandoval in state court. ECF No. 1-2. Her lawsuit included
claims for negligence against Trejo-Sandoval1 and claims seeking no-
fault PIP benefits and underinsured motorist (“UIM”) benefits from State
Farm through Touchstone’s policy with State Farm. It also included a
claim under the Medicare Secondary Payer Act (42 U.S.C. § 1395y), a
federal question. ECF No. 10, PageID.76. State Farm removed the case
to this Court. ECF No. 10, PageID.76.
      On March 13, 2018, Spine Rehab—as an assignee of Plaintiff—filed
a separate lawsuit against State Farm in state court, seeking to collect
payment of no-fault PIP benefits for the chiropractic services they
rendered to Plaintiff from September to December 2017. ECF No. 10,
PageID.76–77. Spine Rehab’s case against State Farm proceeded to trial


1 Plaintiff settled with Defendant Trejo-Sandoval and the Court entered a stipulated
Order for Dismissal on October 19, 2018. ECF No. 9. Therefore, only Massengale’s
claims against State Farm remain.
                                         3
in the 40th Judicial District Court in December 2018 (“Spine Rehab
trial”). Transcript, ECF No. 24-3. Plaintiff was not called as a witness in
the Spine Rehab trial and claims she was not involved in the case at all.
ECF No. 23, PageID.621. Counsel for State Farm represented to the state
court that it attempted to subpoena Plaintiff for the purposes of
appearing in the Spine Rehab trial, but her counsel at the time refused
to honor the subpoena. Transcript, ECF No. 24-3, PageID.639.
     The Spine Rebab trial concluded in a judgment of “no cause of
action” in favor of State Farm. ECF No. 10-10, PageID.151-52. The jury
verdict form for the trial, attached as an exhibit to Defendant’s motion
for summary judgment, shows that in response to the question: “Did the
[sic] Jennese Massengale sustain an accidental bodily injury?” the jury
answered “no.” Jury Verdict Form, ECF No. 10-9, PageID.148. Because
the jury found that Massengale did not sustain an accidental bodily
injury, the jury did not consider whether her injury arose out of the
ownership, operating, maintenance, or use of a motor vehicle, or whether
allowable expenses were incurred by Spine Rehab arising out of that
injury. Id. The court’s judgment of “no cause of action” was entered on
January 7, 2019, approximately one week before Defendant filed its
motion for summary judgment and motion for leave to file amended
affirmative defenses asserting that the Spine Rehab jury verdict and
judgment served as res judicata and collateral estoppel bars to Plaintiff’s
claims against State Farm before this Court. ECF No. 10-9, PageID.149;
ECF No. 10-10, PageID.151-52.
     The Court held a hearing on Defendant’s motions. See May 16, 2019
Minute Entry. At the hearing, the Court directed Defendants to file the
                                  4
transcript of the Spine Rehab trial with the Court. Id. Defendants
complied. See ECF No. 24-3 (Spine Rehab trial transcript); ECF Nos. 24-
4, 5, 6 (depositions of independent medical experts that were read into
the record at the Spine Rehab trial).

                       II. Standards of Review

                        a. Amended pleadings

     When justice so requires, a court “should freely give leave” to

amend. Fed. R. Civ. P. 15(a)(2). The decision as to whether justice

requires the amendment is within the district court’s sound discretion.

Forman v. Davis, 371 U.S. 178, 182 (1962). However, a court may deny

leave to amend for “undue delay in filing, lack of notice to the opposing

party, bad faith by the moving party, repeated failure to cure deficiencies
by previous amendment, undue prejudice to the opposing party, and

futility of the amendment.” Seals v. General Motors Corp., 546 F.3d 766,

770 (6th Cir. 2008).

                 b. Motion for Summary Judgment

     Plaintiff argues that Defendant’s motion is a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6) because Defendant

cites to Wysocki v. International Business Machine Corporation, 607 F.3d

1102 (6th Cir. 2010) in its motion for the general proposition that a

motion to dismiss may be converted to a motion for summary judgment

where the court considers matters outside of the pleadings. See

Defendant’s motion for summary judgment, ECF No. 10, PageID79;

                                    5
Plaintiff’s response to defendant’s motion for summary judgment, ECF

No. 17, PageID.409. Defendant cites Wysocki before providing the

standard of review for Rule 56. Id. Plaintiff argues Wysocki supports her

position that Defendant’s motion should be treated as a motion to
dismiss. ECF No. 17, PageID.411. Defendant did not respond to

Plaintiff’s assertions in its reply in support of its motion for summary

judgment. See ECF No. 18.
     In Wysocki, the defendant simultaneously answered the plaintiff’s

complaint and filed a Rule 12(b)(6) motion to dismiss and a counterclaim.

607 F.3d at 1104. When it later filed its reply in support of its 12(b)(6)

motion, the defendant attached an affidavit in support of its motion. Id.

The district court treated the defendant’s motion to dismiss as a motion

for summary judgment and granted the defendant’s motion. Id. The Sixth
Circuit affirmed, determining that the plaintiff had notice that the

motion to dismiss “might” be converted to a motion for summary

judgment and had “a reasonable opportunity to present materials outside

the pleadings.” Id. at 1105. The court reasoned that the plaintiff had

notice because the initial motion to dismiss included language informing

the plaintiff that a motion to dismiss could be treated as a motion for

summary judgment where the court considers matters outside of the

pleadings and because the original motion introduced material outside of

the pleadings. Id.


                                    6
     Here, Defendant explicitly moved for summary judgment pursuant

to Federal Rule of Civil Procedure 56 on January 15, 2019, thirteen days

before the close of discovery on January 28, 2019, see Scheduling Order,

ECF No. 7, and approximately eleven months after Plaintiff filed her
complaint in state court, see ECF No. 1-2. Defendant also included

several other exhibits, presumably produced over the course of discovery,

which demonstrated that the motion would not be treated as a 12(b)(6)
motion relying only on the pleadings. What Plaintiff appears to take issue

with is her lack of notice that the Spine Rehab trial had concluded in

December of 2018, not long before Defendants moved for summary

judgment in January of 2019. But Plaintiff was able to litigate the

relevance of the Spine Rehab jury verdict form in response to Defendant’s

motion, see ECF No. 17, PageID.412-17, and at the hearing on
Defendant’s motion, the Court ordered the production of the transcript of

the Spine Rehab trial proceeding, see May 16, 2019 Minute Entry. More

importantly, State Farm answered Massengale’s complaint on or about

May 21, 2018, well before it filed the instant motion. A motion asserting

the defense of failure to state a claim under Rule 12(b)(6) “must be made

before pleading if a responsive pleading is allowed.” Fed. R. Civ. P. 12(b).

Therefore, Defendant’s motion cannot be construed as a motion to

dismiss. The Court accordingly considers Defendant’s motion as a motion

for summary judgment.


                                     7
     “Summary judgment is appropriate if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with any

affidavits, show that there is no genuine issue as to any material fact

such that the movant is entitled to a judgment as a matter of law.”
Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013);

see also Fed. R. Civ. P. 56(a). A fact is material only if it might affect the

outcome of the case under the governing law. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 249 (1986). On a motion for summary

judgment, the Court must view the evidence, and any reasonable

inferences drawn from the evidence, in the light most favorable to the

non-moving party. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986) (citations omitted); Redding v. St. Edward, 241

F.3d 530, 531 (6th Cir. 2001).
      The moving party has the initial burden of demonstrating an

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 325 (1986). If the moving party carries this burden, the party

opposing the motion “must come forward with specific facts showing that

there is a genuine issue for trial.” Matsushita, 475 U.S. at 587. The trial

court is not required to “search the entire record to establish that it is

bereft of a genuine issue of material fact.” Street v. J.C. Bradford & Co.,

886 F.2d 1472, 1479-80 (6th Cir. 1989). Rather, the “nonmoving party has

an affirmative duty to direct the court’s attention to those specific

portions of the record upon which it seeks to rely to create a genuine issue
                                      8
of material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). The

Court must then determine whether the evidence presents a sufficient

factual disagreement to require submission of the challenged claims to

the trier of fact or whether the moving party must prevail as a matter of
law. See Anderson, 477 U.S. at 252.

                         III. Discussion
a. Motion for Leave to File First Amended Notice of Affirmative
          Defenses Pursuant to Fed. R. Civ. P. 15(a)(2)
     On January 15, 2019, eight days after judgment was entered in the

Spine Rehab trial, Defendant filed a motion for leave to file amended

affirmative defenses, seeking to assert the defense that Plaintiff’s claims

were barred, “in whole or in part, by the doctrines of res judicata,
collateral estoppel, and/or issue preclusion.” Proposed Amended

Affirmative Defenses, ECF No. 11-12, PageID.303. The basis for

Defendant’s motion was the resolution of the Spine Rehab trial wherein,

Defendant alleges, “it was determined that Jennese Massengale did not

sustain an injury in the March 3, 2017 motor vehicle accident.” Id.

Defendant argues that as a result Massengale should be barred from
litigating her claims; all of which, Defendant alleges, require a finding

that she was injured in the car accident. Id. In support, Defendant argues

the amendment is in the interests of justice because it was unable to
plead the defense at the time it filed its answer in May 2018. ECF No.

11, PageID.229. The Spine Rehab trial did not conclude in a jury verdict


                                      9
until December 18, 2018 and the “no cause of action” judgment was not

entered until January 7, 2019. Jury Verdict, ECF No. 11-9 PageID.285;

Judgment, ECF No. 11-10, PageID.287.

         That Defendant timely moved to amend just one week after the
judgment was entered in the Spine Rehab trial mitigates against any

suggestion of bad faith on Defendant’s part. Nor is there evidence that

Defendant repeatedly failed to cure the deficiency by prior amendment,
as amendment was not possible before January 7, 2019. Plaintiff argues

the motion should not be granted because doing so would be futile. ECF

No. 15, PageID.316. In so doing, Plaintiff addresses the merits of

Defendant’s res judicata and collateral estoppel defenses in roughly the

same manner as her response in opposition to Defendant’s motion for

summary judgment.2 Id. Plaintiff does not argue that she would be
prejudiced by the amendment. Id. However, the Court recognizes that

allowing Defendant to amend its affirmative defenses at this point in the

litigation could potentially prejudice Plaintiff. Indeed, after the hearing
on Defendant’s motions, the Court instructed Defendant to produce the

transcript of the Spine Rehab trial, demonstrating that the amendment

necessitated some additional discovery. That being said, the trial

transcript was produced and shared with Plaintiff. Additionally, because

Defendant’s motion was filed at the same as its motion for summary

judgment—which centered around Defendant’s proposed defenses of res

2   The merits of this issue will be discussed below.
                                            10
judicata and collateral estoppel—Plaintiff was given ample opportunity

to contest the merits of Defendant’s defenses in her response in

opposition. See ECF No. 17, PageID.412-17 (arguing that the doctrines of

res judicata and collateral estoppel do not apply to Plaintiff’s case). Given
these circumstances, the Court finds that Defendant timely moved to

amend its affirmative defendants after judgment was entered in the

Spine Rehab case, and Plaintiff has not demonstrated that she will be
unduly prejudiced by the amendment.           Accordingly, the Court will

GRANT Defendant’s motion for leave to file amended notice of

affirmative defenses pursuant to Fed. R. Civ. P. 15(a)(2).

                     b. Motion for Summary Judgment

     The primary question before the Court is whether the “no cause of

action” jury verdict and judgment in the prior case between Plaintiff’s
assignee, nonparty Spine Rehab, and State Farm should bar Plaintiff’s

claims in the instant case under the doctrines of res judicata and

collateral estoppel. In deciding whether a state court judgment will be

given preclusive effect in a federal court, the federal court looks to that

state’s res judicata and collateral estoppel laws. Exec. Arts Studio v. City

of Grand Rapids, 391 F.3d 783, 795 (6th Cir. 2004); Spence v. TRW Inc.,

92 F.3d 380, 382 (6th Cir. 1996). Because res judicata and collateral

estoppel are separate doctrines, they will be discussed separately below.




                                     11
                     1. Res judicata (claim preclusion)

     In Michigan, the doctrine of res judicata, or claim preclusion, “bars

a second, subsequent action when (1) the prior action was decided on the

merits, (2) both actions involve the same parties or their privies, and (3)
the matter in the second case was, or could have been, resolved in the

first.” Adair v. Michigan, 680 N.W.2d 386, 396 (Mich. 2004) (citing Sewell

v. Clean Cut Mgt., Inc., 621 N.W.2d 222, 225 (Mich. 2001)). The Supreme
Court of Michigan interprets the doctrine of res judicata “broad[ly],”

barring claims already litigated and “every claim arising from the same

transaction that the parties, exercising reasonable diligence, could have

raised but did not.” Adair, 680 N.W.2d at 396. The court also broadly

defines the concept of privity:
      To be in privity is to be so identified in interest with another
      party that the first litigant represents the same legal right
      that the later litigant is trying to assert. The outer limit of
      the doctrine traditionally requires both [1] a ‘substantial
      identity of interests’ and [2] a ‘working functional
      relationship’ in which [3] the interests of the nonparty are
      presented and protected by the party in the litigation.
Bates v. Twp. of Van Buren, 459 F.3d 731, 734-35 (6th Cir. 2006) (quoting

Adair, 680 N.W.2d at 396). “To be in privity is to be so identified in

interest with another party that the first litigant represents the same

legal right that the later litigant is trying to assert.” Adair, 680 N.W. at

396 (emphasis added).




                                    12
     As for Adair’s first res judicata prong, the parties do not appear to

dispute that the prior action between Spine Rehab and State Farm,

ending in a jury verdict, was decided on the merits. ECF No. 10,

PageID.85; ECF No. 17, PageID.412-17. And regarding the second prong,
the parties agree that Massengale was not herself a party to the Spine

Rehab v. State Farm case. Instead, this case presents the question of

whether Spine Rehab, as an assignee of Plaintiff, was in “privity” with
Plaintiff such that both actions could be said to have involved “the same

parties or their privies.” Adair, 680 N.W.2d at 396. “A person who is not

a party to a suit generally has not had a full and fair opportunity to

litigate the claims and issues settled in that suit.” Taylor v. Sturgell, 553

U.S. 880, 892 (2008) (internal quotations omitted). As the Sixth Circuit

has opined, “the Supreme Court is a stickler about the due-process rights
of nonparties to litigation.” Amos v. PPG Indus, Inc., 669 F.3d 448, 453

(6th Cir. 2012). This rule against nonparty preclusion is, however, subject

to six recognized exceptions. Id. at 893-94; Amos, 699 F.3d at 451-52

(interpreting Sturgell). Of those exceptions, the second provides that

nonparty preclusion may be justified where there is a “pre-existing

‘substantive legal relationship[ ]’” between the party in the first case and

the party in the second case such that it can be said that the party had a

“full and fair opportunity” to litigate the claims in the first matter.

Sturgell, 553 U.S. at 894. Included in the “qualifying relationships”


                                     13
explicitly enumerated by the Court is the relationship between “assignee

and assignor.” Id.

      State Farm argues that because Spine Rehab was Massengale’s

assignee in the Spine Rehab trial, they were in sufficient privity under
Adair and fell within the “pre-existing substantive legal relationship”

exception to the rule against nonparty preclusion.3 ECF No. 10,

PageID.83-84; ECF No. 18, PageID.508-10. In Covenant Medical Center,
Inc. v. State Farm Mutual Auto Insurance Company, the Michigan

Supreme Court held that healthcare providers, like Spine Rehab, do not

possess independent standing to bring claims against insurers, like State

Farm, to recover no-fault PIP benefits. 895 N.W.2d 490, 493 (Mich. 2017).

Rather, after Covenant, healthcare providers may proceed as an assignee

of the insured to recover benefits from the insurer. Id. at 505 n.40; see

also Jawad A. Shah MD, PC v. State Farm Mut. Auto. Ins. Co., 920

N.W.2d 148 (Mich. App. 2018) (applying Covenant and holding that a

person entitled to PIP benefits may assign those benefits to a health care
provider for payment of health care services under a policy of no-fault

insurance). Covenant thus demonstrates that Spine Rehab’s ability to

seek no-fault PIP benefits on behalf of Massengale against State Farm

was governed by the assignment relationship between them. And State


3Interestingly, during the Spine Rehab trial State Farm argued that Massengale did
not actually assign her rights to Spine Rehab and Spine Rehab failed to prove that
assignment by failing to have Massengale appear at trial. ECF No. 24-3, PageID.938-
39 (State Farm moves for a partial directed verdict).
                                        14
Farm contends that as an assignee, Spine Rehab stood in the shoes of

Massengale as assignor and acquired all of her rights when Spine Rehab

brought its claim for no-fault PIP benefits. ECF No. 10, PageID.87; Prof.

Rehab Assoc. v. State Farm Mut. Auto. Ins. Co., 577 N.W.2d 909, 914
(Mich. App. 1998) (“[A]n assignee stands in the shoes of the assignor and

acquires the same rights as the assignor possessed.”). Further, State

Farm contends that Spine Rehab’s assignee/assignor relationship with
Massengale established a clear substantial identity of interests, and a

working functional relationship in which Massengale’s interests were

presented and protected by Spine Rehab. State Farm thus alleges that

Massengale and Spine Rehab were in “privity” so as to satisfy Adair’s

second prong. ECF No. 10, PageID.85-88.

      In    response,     Massengale       argues    that     although     the
assignor/assignee relationship certainly existed between herself and

Spine Rehab, by itself it is not sufficient to establish “privity” as described

in Adair. For example, Massengale points out that she only assigned a

small portion of her no-fault PIP benefits to Spine Rehab in the form of

one unpaid bill to one healthcare provider. ECF No. 17, PageID.413.

Therefore, she argues, she was not “so identified in interest” with Spine

Rehab that Spine Rehab’s position in the state court trial represented

and protected the “same legal right” that she is now trying to assert.

Adair, 680 N.W. at 396. She also argues this means the Sturgell


                                      15
assignor/assignee exception to the rule against nonparty preclusion does

not apply in these circumstances. ECF No. 17, PageID.412-13.

      Determining whether Spine Rehab, as Massengale’s assignee,

actually had a “full and fair opportunity” to litigate her claims in the first
case will require a more thorough inquiry into the assignment that

existed between Spine Rehab and Massengale. The Assignment of Rights

signed by Plaintiff states that the “Assignor acknowledges that he/she
has received treatment, products, services, and/or accommodations

(collectively the ‘Services’) from Assignee and that Assignor has incurred

charges for such Services.” ECF No. 10-5, PageID.119. It further states

that “[f]or valid consideration . . . Assignor has incurred charges with

respect to Services from Assignee on or before” the date of execution of

the Assignment. Id. Finally it states that it “is an assignment of the right
to enforce payment of charges incurred for Services, for which are payable

under any policy of insurance, contract, legal claim and/or statute.” Id.

The Assignment is then followed by a list of several dates and signatures

from Plaintiff, indicating that she received treatment from Spine Rehab

from September 18, 2017, to October 25, 2017. Id. at PageID.120.4 The



4At trial, Spine Rehab initially sought payment for services from September 2017 to
December 2017. However, the court narrowed the scope of Spine Rehab’s ability to
seek relief during trial when it held that the alleged assignment between Spine Rehab
and Massengale for chiropractic services from October 30, 2017 to December 4, 2017,
was invalid. ECF No. 24-3, PageID.942. This further demonstrates that Spine
Rehab’s ability to seek no-fault PIP benefits from State Farm on behalf of Massengale
was strictly limited to the scope of the assignment between them.
                                         16
language of the assignment is clearly limited, it demonstrates that

Plaintiff was not assigning all of her rights to receive no-fault PIP

benefits to Spine Rehab; rather, she was assigning her rights to receive

no-fault PIP benefits for those “Services” she incurred with Spine Rehab
from September to October 2017.

     Michigan recognizes such partial assignment in the no-fault PIP

benefit context. Henry Ford Health System v. Everest Nat’l Ins. Co., 927
N.W.2d 717, 722-23 (Mich. App. 2018) (noting that holding an

assignment unenforceable as a partial assignment “would effectively

render the insured’s right to assign a claim for past or presently due

benefits meaningless”). Because MCL 500.3142 requires prompt

payment of no-fault PIP benefits as they accrue, Michigan courts have

permitted partial assignments to individual providers to ensure this
prompt payment. Id. at 723; North Shore Injury Center Inc. v. Home-

Owners Ins. Co., No. 340357, 2019 WL 939031, at *3 (Mich. App. Feb. 26,

2019) (“Because each payment presents a new claim, the no-fault act

necessarily permits multiple suits to enforce the payments.”); see also

MCL 500.3142 (stating that No-Fault PIP benefits “are overdue if not

paid within 30 days after an insurer receives reasonable proof of the fact

and of the amount of loss sustained). “Furthermore, MCL 500.3112

contemplates that an insurer may discharge its obligation to the insured

with respect to particular benefits that have been incurred by directing

payment of those benefits to the party providing services to the injured
                                   17
party.” Henry Ford, 927 N.W.2d at 723 (emphasis added) (citing

Covenant, 895 N.W.2d at 500-01); MCL 500.3112 (stating that in the

absence of written notice by another claiming entitlement to payment,

“[p]ayment by an insurer in good faith of personal protection insurance
benefits, to or for the benefit of a person who it believes is entitled to

benefits, discharges the insurer’s liability to the extent of the payments . .

. .”) (emphasis added)). It cannot be said that Plaintiff assigned all of her
rights to no-fault PIP benefits in her assignment to Spine Rehab such

that a “substantial identity of interests” existed between them because

Spine Rehab could only collect Plaintiff’s benefits for services it rendered

to her. This lack of a “substantial identity of interests” also makes sense

pragmatically. Because Spine Rehab sued to collect on a $7,500 bill for

chiropractic services—and Massengale has since accumulated medical
bills totaling over $300,000—it cannot be said that Spine Rehab shared

a “substantial identity of interests” to prove at trial the full scope of all of

Massengale’s possible injuries arising from the accident. It was only

obligated to demonstrate that Massengale sustained a particular injury

to her body necessitating Spine Rehab’s services in order to collect no-

fault PIP benefits from State Farm. Indeed, Spine Rehab only proffered

the testimony of the Spine Rehab chiropractor who treated Massengale

and the State Farm claims representative who processed and denied

Massengale’s claim for benefits. See Spine Rehab trial transcript, ECF

No. 24-3. It did not put forward any other evidence indicating that
                                      18
Massengale was injured in the car accident. While State Farm may have

fully litigated Plaintiff’s medical history and proffered testimony from

three independent medical experts who testified to their belief that

Massengale was not injured at all by the accident, the proper inquiry is
not whether State Farm—but rather whether Plaintiff, as a non-party—

had a “full and fair opportunity to litigate” in the first action. See Sturgell,

553 U.S. at 892. In light of the limited scope of Plaintiff’s assignment of
rights to Spine Rehab to collect no-fault PIP benefits, the Court finds that

Spine Rehab and Plaintiff did not share a sufficient “identity of interests”

to conclude that privity existed for purposes of Plaintiff’s claim for no-

fault PIP benefits, UIM benefits and Medicare damages based on all of

her medical bills and alleged injuries.

      Because the Court finds that both actions did not involve “the same
parties or their privies,” the Court need not consider whether “the matter

in the second case was, or could have been, resolved in the first.” Adair,

680 N.W.2d at 396. Because not all of the elements have been met, the

doctrine of res judicata does not bar Plaintiff’s present claims against

State Farm except to the extent that she seeks any benefits or damages

related to services rendered by Spine Rehab.

                  2. Collateral estoppel (issue preclusion)

      For the doctrine of collateral estoppel, or issue preclusion, to apply:

“(1) a question of fact essential to the judgment must have been actually

litigated and determined by a valid and final judgment; (2) the same
                                      19
parties must have had a full [and fair] opportunity to litigate the issue;

and (3) there must be mutuality of estoppel.” Monat v. State Farm Ins.

Co., 677 N.W.2d 843, 845-46 (Mich. 2004) (internal quotations omitted)

(alteration in original). “[M]utuality of estoppel requires that in order for
a party to estop an adversary from relitigating an issue that party must

have been a party, or in privy to a party, in the previous action.” Id. at

846 (quoting Lichon v. American Universal Ins. Co., 459 N.W.2d 288, 297-
98 (1990)).

     Taking the second and third prongs first, Plaintiff asserts that the

rule against nonparty preclusion also bars the application of collateral

estoppel to her claims. ECF No. 17, PageID.412. The Court agrees. As

detailed supra, Plaintiff assigned only a portion of her no-fault PIP

benefits to Spine Rehab. See Assignment of Right, ECF No. 10-5.
Although Spine Rehab was obligated to litigate the issues of injury and

causation to collect no-fault PIP benefits on behalf of Plaintiff, that

obligation did not extend beyond those injuries Spine Rehab treated and

whether the motor vehicle accident caused those injuries. See ECF No.

24-3, PageID.757 (State Farm claim specialist Christie Pierce explaining

that Spine Rehab only sought $7,500 in unpaid bills for chiropractic

treatment to Massengale’s “neck and back complaints”).

     Statements by the court in the Spine Rehab trial reinforce this

view. For example, the court attempted to limit the parties’ ability to

mention Massengale’s ongoing litigation in this Court to the jury, stating
                                     20
“[w]e’re dealing with a situation whether there was an injury to a

claimant that was reasonably calculated to be from [an] automobile

accident.” ECF No. 24-3, PageID.762-63 (“I don’t think you overstepped

your bounds in opening statement, for them to know there’s another
claim concerning other damages isn’t a problem, but were not going to

try the issues in this court.”). Additionally, counsel for State Farm

inquired on cross-examination of the State Farm claim specialist who
processed Massengale’s claim for benefits, Christie Pierce, what benefits

an individual can request through PIP that are unrelated to medical bills.

Transcript, ECF No. 24-3, PageID.798-99. At this point, counsel for Spine

Rehab objected on the basis of relevance, asserting: “[w]e’re here for an

allowable expense claim limited to my client Spine Rehab. What else may

have been claimed or whatever else could have been claimed has no
consequence whatsoever to the claim being brought in this case.” Id. at

PageID.799 (emphasis added). The court sustained the objection. Id. at

PageID.800 (“[T]his isn’t relevant to the issue before us. The issue before

us is strictly in terms of the monies being requested for the chiropractic

services and we’re going to limit it to that.”).

      Regardless of whether State Farm attempted to prove that Plaintiff

was not injured at all by the motor vehicle accident,—and did so, in part,

by presenting a number of Massengale’s medical records to the jury that

were unrelated to her injuries treated by Spine Rehab—Plaintiff did not

have a “full and fair opportunity” to prove that she was injured in the
                                     21
accident; Spine Rehab was only obligated to prove that her spine and

neck had been injured in a manner that necessitated the need for its

chiropractic services. See ECF No. 24-3, PageID.757; id. at PageID.751

(State Farm moves to admit Massengale’s medical records and Spine
Rehab stipulates to their admission). The state court, in effect, recognized

this when it limited State Farm’s ability to question the Spine Rehab

chiropractor about the full scope of Massengale’s medical records. The
court reasoned that the bulk of Massengale’s medical records submitted

by State Farm were not relevant to Spine Rehab’s “treating the back and

submitting bills for $7,500.” See ECF No. 24-3, PageID.884-886; Id. at

PageID.891 (Spine Rehab chiropractor explaining that he did not review

any of Massengale’s prior medical records before treating her for her

injuries).
      Therefore, it cannot be said that the issues of injury and causation

related to other areas of Massengale’s body—such as her right knee and

right shoulder—were fully and fairly litigated by Spine Rehab. Similarly,

“mutuality of estoppel” does not exist. While Defendant asserts that the

Michigan Supreme Court “abandoned” the requirement of mutuality in

Monat, the court there only determined that the lack of mutuality of

estoppel should not preclude the use of collateral estoppel when it is

asserted defensively by the same party in the prior matter and that party

had a full and fair opportunity to litigate in the prior suit. See Monat, 677

N.W.2d at 850. While State Farm is asserting collateral estoppel
                                     22
defensively, Plaintiff was not a party in the Spine Rehab litigation, and

as discussed supra, full privity did not exist between Plaintiff and Spine

Rehab for purposes of proving the issues of injury and causation.

     Because the Court finds that Plaintiff did not have “a full and fair
opportunity to litigate” the issue of whether she was injured in the motor

vehicle accident, the Court concludes that the doctrine of collateral

estoppel does not bar Plaintiff’s claims except to the extent that she seeks
any benefits or damages related to services rendered by Spine Rehab.

                             IV. Conclusion

     For the reasons stated above, Defendant’s Motion for Leave to File

Amended Affirmative Defenses is GRANTED and Defendant’s Motion

for Summary Judgment is DENIED.



     IT IS SO ORDERED.



     DATED this 24th day of September, 2019.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge




                                    23
